 
CLIFFORD CHANCE
高 偉 紳 律 師 行







 
Exhibit 10.2.2
 
EXECUTION VERSION


 
 
DATED 21 December 2018




WYNN RESORTS (MACAU) S.A.
as Company




BANK OF CHINA LIMITED, MACAU BRANCH
as Term Facility Agent


and


BANK OF CHINA LIMITED, MACAU BRANCH
as Term Facility Lender




 
TERM FACILITY AGREEMENT
FIFTH AMENDMENT AGREEMENT
 









537319-5-9966-v1.0
 
10-40682238




--------------------------------------------------------------------------------






CONTENTS
Clause
Page
 
 
1. DEFINITIONS AND INTERPRETATION
2
2. AMENDMENT
2
3. OUTSTANDING TERM FACILITY ADVANCES
2
4. CONTINUITY AND FURTHER ASSURANCE
3
5. MISCELLANEOUS
3
6. GOVERNING LAW
3
SCHEDULE Amended Term Facility Agreement
7







537319-5-9966-v1.0
1
10-40682238




--------------------------------------------------------------------------------






THIS AGREEMENT is dated 21 December 2018 and made between:
(1)
WYNN RESORTS (MACAU) S.A. (the "Company");

(2)
BANK OF CHINA LIMITED, MACAU BRANCH (the "Term Facility Agent"); and

(3)
BANK OF CHINA LIMITED, MACAU BRANCH (the "Term Facility Lender").

RECITALS:
(A)
The Company owns and operates Wynn Macau and the Cotai Project.

(B)
The Secured Parties have agreed to amend certain Senior Finance Documents and
enter into additional Senior Finance Documents in connection with Wynn Macau and
the Cotai Project for the refinancing of existing indebtedness and for the
general corporate purposes of the Group (including investment in Excluded
Subsidiaries, Excluded Projects or Resort Management Agreements).

(C)
It has been agreed to amend the Term Facility Agreement as set out below.

IT IS AGREED as follows:


537319-5-9966-v1.0
1
10-40682238




--------------------------------------------------------------------------------






1.
DEFINITIONS AND INTERPRETATION

1.1
Incorporation of defined terms

1.1.1
Unless a contrary indication appears, a term defined in or by reference in the
Schedule has the same meaning in this Agreement.

1.1.2
The principles of construction and rules of interpretation set out or referred
to in the Schedule shall have effect as if set out in this Agreement.

1.1.3
Any references in the Senior Finance Documents to the "Hotel Facility Agreement"
or the "Term Facility Agreement" shall be taken to be a reference to the Term
Facility Agreement as set out in the Schedule, as further amended, consolidated,
supplemented, confirmed, novated or replaced from time to time.

1.2
Clauses

In this Agreement any reference to a "Clause" or a "Schedule" is, unless the
context otherwise requires, a reference to a Clause or a Schedule to this
Agreement.

2.
AMENDMENT

With effect from the Sixth Amendment Effective Date (as defined in the Common
Terms Agreement Sixth Amendment Agreement), the Term Facility Agreement shall be
amended so that it shall be read and construed for all purposes as set out in
the Schedule (Amended Term Facility Agreement).

3.
OUTSTANDING TERM FACILITY ADVANCES

(a)
On the occurrence of the Sixth Amendment Effective Date:

(i)
the Term Facility Lender's Tranche A Facility Commitment and Tranche B Facility
Commitment shall be amended as set out in Schedule 1 (The Term Facility Lenders)
of the Term Facility Agreement set out in the Schedule (Amended Term Facility
Agreement);

(ii)
the borrowings of the Company under the Term Facilities (and the Interest
Periods applicable to the outstanding Term Facility Advances) shall be as set
out in the Completion Memorandum; and

(iii)
the amounts and currencies of the Term Facility Lender's participation in each
Term Facility Advance shall be as set out in the Completion Memorandum.

(b)
On and from the occurrence of the Sixth Amendment Effective Date, without
prejudice to paragraph (a) above, the Existing Tranche C Advance shall be deemed
to be, for all purposes under this Agreement, the Term Facility Agreement and
the other Senior Finance Documents, an Advance (or, as the case may be, part of
an Advance) under the Tranche B Facility.



537319-5-9966-v1.0
2
10-40682238




--------------------------------------------------------------------------------






4.
CONTINUITY AND FURTHER ASSURANCE

4.1
Continuing obligations

The provisions of the Term Facility Agreement shall, save as amended by this
Agreement, continue in full force and effect.
4.2
Further assurance

The Company shall, upon the written request of the Term Facility Agent and at
its own expense, do all such acts and things reasonably necessary to give effect
to the amendments effected or to be effected pursuant to this Agreement.

5.
MISCELLANEOUS

5.1
Incorporation of terms

The provisions of clause 1.3 (Third Party Rights), clause 1.4 (Non-recourse
Liability) and clause 18 (Jurisdiction) of the Schedule shall be incorporated
into this Agreement as if set out in full in this Agreement and as if references
in those clauses to "Agreement" are references to this Agreement and
cross-references to specified clauses thereof are references to the equivalent
clauses set out or incorporated herein.
5.2
Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

6.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.





SIGNATURES


The Company
WYNN RESORTS (MACAU) S.A.
By:    /s/ Jason M. Schall


537319-5-9966-v1.0
3
10-40682238




--------------------------------------------------------------------------------





Jason M. Schall
Authorised Signatory
    
Address:
Wynn Macau, Rua Cidade de Sintra, NAPE
Macau

Tel:
+853 2888 9966

Fax:        +853 2832 9966
Attention:    Chief Financial Officer


With a copy to:
Wynn Resorts (Macau) S.A.
Address:    Wynn Macau, Rua Cidade de Sintra, NAPE
Macau
Tel:    +853 2888 9966
Fax:    +853 2832 9966
Attention:    Legal Department of Wynn Resorts (Macau) S.A.


WYNN – EXECUTION PAGES TO TERM FACILITY AGREEMENT FIFTH AMENDMENT AGREEMENT

--------------------------------------------------------------------------------





The Term Facility Agent
BANK OF CHINA LIMITED, MACAU BRANCH
By:
/s/ Wong Iao Kun
Address:
13/F Bank of China Building
Avenida Doutor Mario Soares, Macau
Tel:
+853 8792 1639 / 8792 1661
Fax:
+853 8792 1659 / 8792 0308
Attention:
Mr. James Wong / Ms. Jade Gan



With a copy to:
Address:
17/F Bank of China Building
Avenida Doutor Mario Soares, Macau
Tel:
+
Fax:
+
Attention:
Ms. Venus Huang/Ms. Candy Shen



WYNN – EXECUTION PAGES TO TERM FACILITY AGREEMENT FIFTH AMENDMENT AGREEMENT

--------------------------------------------------------------------------------





The Term Facility Lender


BANK OF CHINA LIMITED, MACAU BRANCH
By:
/s/ Wong Iao Kun
Address:
13/F Bank of China Building
Avenida Doutor Mario Soares, Macau
Tel:
+853 8792 1639 / 8792 1661
Fax:
+853 8792 1659 / 8792 0308
Attention:
Mr. James Wong / Ms. Jade Gan



With a copy to:
Address:
17/F Bank of China Building
Avenida Doutor Mario Soares, Macau
Tel:
+
Fax:
+
Attention:
Ms. Venus Huang/Ms. Candy Shen





WYNN – EXECUTION PAGES TO TERM FACILITY AGREEMENT FIFTH AMENDMENT AGREEMENT

--------------------------------------------------------------------------------










537319-5-9966-v1.0
 
10-40682238




--------------------------------------------------------------------------------






SCHEDULE
AMENDED TERM FACILITY AGREEMENT
 
 
 
 
 
 




DATED 14 SEPTEMBER 2004




WYNN RESORTS (MACAU) S.A.
as Company




BANK OF CHINA LIMITED, MACAU BRANCH
as Term Facility Agent


and


THE TERM FACILITY LENDERS
referred to herein




 
TERM FACILITY AGREEMENT
(as amended by the Hotel Facility Agreement Amendment Agreement dated 14
September 2005, the Hotel Facility Second Amendment Agreement dated 27 June
2007, the Term Facility Third Amendment Agreement dated 31 July 2012, the Term
Facility Fourth Amendment Agreement dated 30 September 2015 and the Term
Facility Fifth Amendment Agreement dated 21 December 2018)
 





537319-5-9966-v1.0
7
10-40682238




--------------------------------------------------------------------------------






CONTENTS
Clause
Page
 
 
 
 
1. Definitions And Interpretation
9
 
2. Common Terms Agreement
9
 
3. The Term Facility
9
 
4. Purpose
9
 
5. Conditions Precedent
9
 
6. Availability Of The Term Facility
9
 
7. Repayment
9
 
8. Prepayment And Cancellation
9
 
9. Interest
9
 
10. Interest Periods
9
 
11. Notification
9
 
12. [Not Used]
9
 
13. Changes To The Parties
9
 
14. Payments
9
 
15. Decision Making Amongst Term Facility Lenders
9
 
16. Counterparts
9
 
17. Governing Law
9
 
18. Jurisdiction
10
 
SCHEDULE 1 THE TERM FACILITY LENDERS
10
 
SCHEDULE 2 REPAYMENT SCHEDULE
10
 









537319-5-9966-v1.0
 
10-40682238




--------------------------------------------------------------------------------






THIS AGREEMENT is made on 14 September 2004


BETWEEN:
(1)
WYNN RESORTS (MACAU) S.A. (the "Company");

(2)
BANK OF CHINA LIMITED, MACAU BRANCH (the "Term Facility Agent"); and

(3)
THE TERM FACILITY LENDERS (as defined below).



WHEREAS:
The Term Facility Lenders have agreed to make certain loan facilities available
to the Company in connection with Wynn Macau and the Cotai Project for the
refinancing of the Company's existing indebtedness and for general corporate
purposes of the Group (including investment in Excluded Subsidiaries, Excluded
Projects or Resort Management Agreements), in each case, upon the terms and
subject to the conditions set out in this Agreement and the Common Terms
Agreement.


IT IS AGREED as follows:

1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement, unless otherwise defined herein, all terms defined or
referred to in the Common Terms Agreement shall have the same meaning herein and
in addition:
"Available Commitment" means, in relation to a Term Facility Lender at any time
and save as otherwise provided herein, the aggregate US dollar equivalent amount
of Available Tranche A Commitment and Available Tranche B Commitment of such
Term Facility Lender.
"Available Facility" means, at any time, the aggregate US dollar equivalent
amount of the Available Tranche A Facility and the Available Tranche B Facility.
"Available Tranche A Commitment" means, in relation to a Term Facility Lender at
any time, its Tranche A Facility Commitment less:
(a)
the aggregate amount of its participation in any outstanding Advances
(including, without limitation, the Existing Advances) under that Facility; and

(b)
in relation to any Advance Request, the aggregate amount of its participation in
any Tranche A Advance due to be made on or before the proposed Advance Date.

"Available Tranche A Facility" means, at any time, the aggregate amount of the
Available Tranche A Commitments of all the Term Facility Lenders at such time.
"Available Tranche B Commitment" means, in relation to a Term Facility Lender at
any time, its Tranche B Facility Commitment less:
(a)
the aggregate amount of its participation in any outstanding Advances
(including, without limitation, the Existing Advances) under that Facility; and

(b)
in relation to any Advance Request, the aggregate amount of its participation in
any Tranche B Advance due to be made on or before the proposed Advance Date.

"Available Tranche B Facility" means, at any time, the aggregate amount of the
Available Tranche B Commitments of all the Term Facility Lenders at such time.
"Common Terms Agreement" means the common terms agreement dated 14 September
2004 and made between, among others, the Company, the financial institutions
defined therein as Term Facility Lenders and Revolving Credit Facility Lenders,
the Term Facility Agent, the Revolving Credit Facility Agent, the Intercreditor
Agent and the Security Agent, as amended and restated by the Common Terms
Agreement Amendment Agreement, the Common Terms Agreement Second Amendment
Agreement, the Common Terms Agreement Third Amendment Agreement, the Common
Terms Agreement Fourth Amendment Agreement, the Common Terms Agreement Fifth
Amendment Agreement and the Common Terms Agreement Sixth Amendment Agreement.
"Existing Advances" means the Tranche A Advance in an amount equal to
USD1,305,000,000, the Tranche B Advance in an amount equal to HKD6,208,800,000
and the Tranche C Advance (under and as defined in the Term Facility Agreement
as amended, restated, supplemented and/or novated prior to the Sixth Amendment
Effective Date) in an amount equal to HKD1,560,000,000 (the "Existing Tranche C
Advance"), outstanding immediately prior to the Sixth Amendment Effective Date.
"Final Repayment Date" means 26 June 2022 or, if that day is not a Business Day,
the immediately preceding Business Day.
"HIBOR" means, in relation to any Tranche B Advance:
(a)
the applicable Screen Rate; or

(b)
(if no Screen Rate is available for HK dollars or for the Interest Period for
that Term Facility Advance) the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Term Facility Agent at its request
quoted by the Reference Banks to leading banks in the Hong Kong interbank
market,

at or about 11.00 a.m. (Hong Kong time) on the Quotation Day for the offering of
deposits in HK dollars for a period comparable to the Interest Period for that
Term Facility Advance (or, if such Screen Rate or arithmetic mean of rates, as
the case may be, is less than zero per annum, zero per annum).
"LIBOR" means, in relation to any Tranche A Advance:
(a)
the applicable Screen Rate; or

(b)
(if no Screen Rate is available for US dollars or for the Interest Period for
that Term Facility Advance) the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Term Facility Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

at or about 11:00 a.m. (London time) on the Quotation Day for the offering of
deposits in US dollars and for a period comparable to the Interest Period for
that Term Facility Advance (or, if such Screen Rate or arithmetic mean of rates,
as the case may be, is less than zero per annum, zero per annum).
"Majority Term Facility Lenders" means a Term Facility Lender or Term Facility
Lenders whose US dollar equivalent participations in the Term Facility Advances
then outstanding and undrawn Available Commitments amount in aggregate to more
than 50% of the US dollar equivalent of the sum of all Term Facility Advances
then outstanding and undrawn Available Commitments.
"Margin" means in relation to any Term Facility Advance hereunder on and from
the Sixth Amendment Effective Date 1.750% per annum but, if the Leverage Ratio
as at the most recent Quarterly Date thereafter (for the avoidance of doubt,
subject to paragraph (e) of the definition of "Specified Equity Contribution
Conditions" in clause 1.1 (Definitions) of the Common Terms Agreement) is within
the range set out below and the Intercreditor Agent has received, in accordance
with paragraphs 1 and 2 of Part A of Schedule 5 (Covenants) of the Common Terms
Agreement, the Company's financial statements for the period ending on such
Quarterly Date together with the Compliance Certificate required thereunder
then, provided (in the case of any decrease in the Margin) no Default has
occurred and is continuing, the Margin will be the percentage per annum
specified for that range:
Leverage Ratio                    Margin
Less than 1.0                    1.500%
Greater than or equal to 1.0 but less than 3.0    1.750%
Greater than or equal to 3.0 but less than 3.5    1.875%
Greater than or equal to 3.5 but less than 4.0    2.000%
Greater than or equal to 4.0 but less than 4.5    2.125%
4.5 or above                    2.250%
Any increase or decrease in the Margin shall take effect from the Business Day
following the satisfaction of the conditions or expiry of the applicable periods
specified above (or, where such Business Day falls less than five Business Days
before the end of the then current Interest Period, from the commencement of the
next Interest Period).
"Party" means a party to this Agreement.
"Reference Banks" means, in relation to:
(a)
LIBOR, the principal London offices of Deutsche Bank AG and BNP Paribas; and

(b)
HIBOR, the principal Hong Kong offices of Bank of China Limited, Hong Kong
Branch, DBS Bank Ltd., Hong Kong Branch and Industrial and Commercial Bank of
China (Asia) Limited,

or such other bank or banks designated from time to time by the Term Facility
Agent provided that the consent of the Company shall be required if such
designation is made prior to an occurrence of an Event of Default which is
continuing.
"Screen Rate" means, in relation to:
(a)
LIBOR, the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other person which takes over the administration
of that rate) for US dollars for the relevant period displayed on page LIBOR01
of the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate), or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters;
and

(b)
HIBOR, the Hong Kong interbank offered rate administered by the Hong Kong
Association of Banks (or any other person which takes over the administration of
that rate) for the relevant period displayed on page HKABHIBOR of the Thomson
Reuters screen (or any replacement Thomson Reuters page which displays the
rate), or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters.

If the agreed page is replaced or service ceases to be available, the Term
Facility Agent may specify another page or service displaying the appropriate
rate after consultation with the Company and the Term Facility Lenders.
"Term Facility" means the Tranche A Facility and the Tranche B Facility.
"Term Facility Advance" means, as the context may require, a Tranche A Advance
or a Tranche B Advance and "Term Facility Advances" shall mean each Tranche A
Advance, each Tranche B Advance or any of them.
"Term Facility Lender" means a Tranche A Facility Lender or a Tranche B Facility
Lender.
"Term Facility Finance Documents" means:
(a)
this Agreement;

(b)
the Common Terms Agreement;

(c)
any other Senior Finance Document to which a Term Facility Lender is a party in
its capacity as a Term Facility Lender; and

(d)
any other document designated as such by the Term Facility Agent and the
Company.

"Term Facility Finance Parties" means the Term Facility Agent and the Term
Facility Lenders.
"Term Facility Loan" means the aggregate principal amount for the time being
outstanding hereunder.
"Tranche A Advance" means an advance (as from time to time reduced by repayment
in accordance with the terms hereof or the Common Terms Agreement) made or to be
made by the Tranche A Facility Lenders under the Tranche A Facility.
"Tranche A Facility" means the US dollar term loan facility granted to the
Company under Clause 3.1.1 (Tranche A Facility).
"Tranche A Facility Commitment" means
(a)
in relation to the Original Tranche A Facility Lender, the amount set opposite
its name under the column entitled "Tranche A Commitment" in Schedule 1 (The
Term Facility Lenders) and the amount of any other Tranche A Facility Commitment
transferred to it under this Agreement; and

(b)
in relation to any other Tranche A Facility Lender, the amount of any Tranche A
Facility Commitment transferred to it under this Agreement,

to the extent not cancelled pursuant to clause 8 (Repayments, Prepayments and
Cancellation) of the Common Terms Agreement or otherwise reduced pursuant to the
terms hereof and/or the Common Terms Agreement, reduced or transferred by it in
accordance with the Common Terms Agreement.
"Tranche A Facility Lender" means any commercial bank, financial institution or
other entity which:
(a)
is named in Schedule 1 (The Term Facility Lenders) as a Tranche A Facility
Lender (the "Original Tranche A Facility Lender"); or

(b)
has become party hereto as a Tranche A Facility Lender in accordance with Clause
13 (Changes to the Parties),

and which has not ceased to be a party hereto in accordance with the terms
hereof.
"Tranche B Advance" means an advance (as from time to time reduced by repayment
in accordance with the terms hereof or the Common Terms Agreement) made or to be
made by the Tranche B Facility Lenders under the Tranche B Facility.
"Tranche B Facility" means the HK dollar term loan facility granted to the
Company under Clause 3.1.2 (Tranche B Facility).
"Tranche B Facility Commitment" means:
(a)
in relation to the Original Tranche B Facility Lender, the amount set opposite
its name under the column entitled "Tranche B Commitment" in Schedule 1 (The
Term Facility Lenders) and the amount of any other Tranche B Facility Commitment
transferred to it under this Agreement; and

(b)
in relation to any other Tranche B Facility Lender, the amount of any Tranche B
Facility Commitment transferred to it under this Agreement,

to the extent not cancelled pursuant to clause 8 (Repayments, Prepayments and
Cancellation) of the Common Terms Agreement or otherwise reduced pursuant to the
terms hereof and/or the Common Terms Agreement, reduced or transferred by it in
accordance with the Common Terms Agreement.
"Tranche B Facility Lender" means any commercial bank, financial institution or
other entity which:
(a)
is named in Schedule 1 (The Term Facility Lenders) as a Tranche B Facility
Lender (the "Original Tranche B Facility Lender"); or

(b)
has become party hereto as a Tranche B Facility Lender in accordance with Clause
13 (Changes to the Parties),

and which has not ceased to be a party hereto in accordance with the terms
hereof.
1.2
Interpretation

In this Agreement:
1.2.1
the principles of construction contained in clause 1.2 (Principles of
Construction) of the Common Terms Agreement and the rules of interpretation
contained in clause 1.3 (Rules of Interpretation) of the Common Terms Agreement
shall apply to the construction and interpretation of this Agreement;

1.2.2
any reference to the "Term Facility Agent" or "Term Facility Lender" shall be
construed so as to include its or their (and any subsequent) successors and any
permitted transferees in accordance with their respective interests; and

1.2.3
references in this Agreement to any Clause or Schedule shall be to a clause or
schedule contained in this Agreement.

1.3
Third Party Rights

1.3.1
The Contracts (Rights of Third Parties) Act 1999 applies to Clause 1.4
(Non-recourse Liability) but only for the benefit of the Operatives and subject
always to the terms of Clause 17 (Governing Law) and Clause 18 (Jurisdiction).

1.3.2
Except as provided in sub-clause 1.3.1 above, a Person who is not a party to
this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Agreement.

1.3.3
Save as provided by the Common Terms Agreement, the consent of any Person who is
not a party to this Agreement is not required to rescind or vary this Agreement.

1.4
Non-recourse Liability

Notwithstanding any provision in the Senior Finance Documents to the contrary,
no Operative shall be personally liable for payments due hereunder or under any
of the Senior Finance Documents or for the performance of any obligation
hereunder or thereunder, save, in relation to any Operative, pursuant to any
Senior Finance Document to which such Operative is party. The sole recourse of
the Term Facility Finance Parties for satisfaction of any of the obligations of
any of the Obligors hereunder and under the other Senior Finance Documents shall
be against the Obligors and not against any assets or property of any Operative,
save to the extent such Operative is party to a Senior Finance Document and is
expressed to be liable for such obligation thereunder. In the case of an
individual holding the Executive Director Shares, his or her liability shall be
limited to his or her shares in the Company.

2.
COMMON TERMS AGREEMENT

This Agreement and the rights and obligations of the parties hereto shall be
subject to the terms and conditions of the Common Terms Agreement which shall be
deemed to be incorporated into this Agreement. In the case of any conflict
between the terms of this Agreement and the terms of the Common Terms Agreement,
the terms of this Agreement shall prevail.

3.
THE TERM FACILITY

3.1
Grant of the Term Facilities

3.1.1
Tranche A Facility

The Tranche A Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a US dollar term loan facility in an aggregate amount
of USD1,305,000,000.
3.1.2
Tranche B Facility

The Tranche B Facility Lenders grant to the Company, upon the terms and subject
to the conditions hereof, a HK dollar term loan facility in an aggregate amount
of HKD7,768,800,000.
3.1.3
[Not used]


4.
PURPOSE

4.1.1
The Company shall apply all amounts borrowed by it under the Term Facility to
pay for the refinancing of existing indebtedness of the Company and for the
general corporate purposes of the Group (including investment in Excluded
Subsidiaries, Excluded Projects or Resort Management Agreements).

4.1.2
[Not Used]

4.1.3
[Not Used]

4.1.4
[Not Used]


5.
CONDITIONS PRECEDENT

The provisions of clause 2 (Conditions Precedent) of the Common Terms Agreement
are incorporated by reference herein as if the same were set out in full herein.

6.
AVAILABILITY OF THE TERM FACILITY

6.1
Drawdown of Advances

The provisions of clause 3 (Drawdown of Advances) and clause 4.1 (Term Facility
Availability Period) of the Common Terms Agreement are incorporated by reference
herein as if the same were set out in full herein.
6.2
Each Term Facility Lender's Participation

6.2.1
It is acknowledged and agreed that, as at the Sixth Amendment Effective Date,
the Existing Advances have been made, have been applied in accordance with the
provisions of Clause 4 (Purpose) of the Term Facility Agreement (as amended,
restated, supplemented and/or novated prior to the Sixth Amendment Effective
Date) and are outstanding hereunder.

6.2.2
Each Tranche A Facility Lender will participate through its Facility Office in
each Tranche A Advance made pursuant to Clause 6.1 (Drawdown of Advances) in the
proportion borne by its Available Tranche A Commitment to the Available Tranche
A Facility immediately prior to the making of that Tranche A Advance.

6.2.3
Each Tranche B Facility Lender will participate through its Facility Office in
each Tranche B Advance made pursuant to Clause 6.1 (Drawdown of Advances) in the
proportion borne by its Available Tranche B Commitment to the Available Tranche
B Facility immediately prior to the making of that Tranche B Advance.

6.2.4
[Not Used]

6.2.5
[Not Used]

6.3
Reduction of Available Commitment

If a Term Facility Lender's Available Tranche A Commitment or, as the case may
be, Available Tranche B Commitment is reduced in accordance with the terms
hereof or the Common Terms Agreement after the Intercreditor Agent or the Term
Facility Agent has received an Advance Request for a Tranche A Advance or, as
the case may be, a Tranche B Advance and such reduction was not taken into
account in the Available Tranche A Facility or, as the case may be, Available
Tranche B Facility, then the amount of that Tranche A Advance or, as the case
may be, Tranche B Advance shall be reduced accordingly.

7.
REPAYMENT

7.1
Repayment

Subject to Clause 7.2 (Final maturity), the Company shall repay the Term
Facility Loans in quarterly instalments by repaying on each Repayment Date
amounts equal to the percentage set out next to the relevant Repayment Date in
Schedule 2 (Repayment Schedule) of the aggregate US dollar denominated Term
Facility Advances and the aggregate HK dollar denominated Term Facility Advances
outstanding as at the end of the last day of the Term Facility Availability
Period.
7.2
Final maturity

The Company shall repay on the Final Repayment Date all amounts outstanding or
due and payable under the Term Facility on that day.
7.3
No re-borrowing

The Company may not re-borrow any part of the Term Facility which is repaid.

8.
PREPAYMENT AND CANCELLATION

All prepayments of Term Facility Advances and cancellation of Available
Commitments shall be made in accordance with clause 8 (Repayments, Prepayments
and Cancellation) of the Common Terms Agreement.

9.
INTEREST

9.1
Calculation of Interest

The rate of interest on each Term Facility Advance for each Interest Period is
the percentage rate per annum which is the aggregate of:
9.1.1
the Margin; and

9.1.2
LIBOR (in the case of a Tranche A Advance) or HIBOR (in the case of a Tranche B
Advance).

9.2
Payment of interest

Accrued interest on each Term Facility Advance is payable by the Company on the
last day of each Interest Period relating to that Term Facility Advance.
9.3
Default Interest

Default interest shall be calculated and paid in accordance with clause 9.4
(Default Interest) of the Common Terms Agreement.

10.
INTEREST PERIODS

The duration of each Interest Period shall be determined in accordance with
clause 9.3 (Interest Periods) of the Common Terms Agreement.

11.
NOTIFICATION

11.1
Advances

Promptly, and in any event, not less than 4 Business Days before the proposed
Advance Date for each Term Facility Advance, the Term Facility Agent shall
notify each Term Facility Lender of the proposed amount of the relevant Term
Facility Advance and the aggregate principal amount of the relevant Term
Facility Advance allocated to such Term Facility Lender pursuant to Clause 6.2
(Each Term Facility Lender's Participation) and each Term Facility Lender shall,
on such Advance Date, subject to the terms and conditions of this Agreement,
make available to the Term Facility Agent for the account of the Company its
said portion of such Term Facility Advance.
11.2
Interest rate determination

The Term Facility Agent shall promptly notify the Company and the Term Facility
Lenders of each determination of LIBOR and HIBOR under this Agreement.
11.3
Changes to interest rates

The Term Facility Agent shall promptly notify the Company and the Term Facility
Lenders of any change to any interest rate occasioned by the operation of clause
10 (Changes to the Calculation of Interest) of the Common Terms Agreement.
11.4
Interest payment and repayment instalments

Without prejudice to the Company's obligation to make any interest payment or to
pay any repayment instalment on the due date, the Term Facility Agent shall
provide to the Company and each Term Facility Lender (with a copy to the
Intercreditor Agent) a notice setting out the relevant scheduled payment of
interest and scheduled repayment of principal under this Agreement at least 15
Business Days before such amounts fall due for payment by the Company.

12.
[NOT USED]


13.
CHANGES TO THE PARTIES

13.1
Transfers by the Term Facility Agent

The Term Facility Agent may resign in accordance with the Common Terms Agreement
and may assign and transfer all of its rights and obligations under the Term
Facility Finance Documents to a replacement Term Facility Agent appointed in
accordance with the terms of the Common Terms Agreement.
13.2
Transfers by the Company

The Company may not assign, transfer, novate or dispose of any of its rights or
obligations under the Term Facility Finance Documents.
13.3
Transfers by the Term Facility Lenders

A Term Facility Lender may assign, transfer or novate any of its rights and/or
obligations under the Term Facility Finance Documents in accordance with clause
21.4 (Assignment and Transfer by Lenders), clause 21.5 (Assignments by Lenders)
and clause 21.6 (Transfers by Lenders) of the Common Terms Agreement.
13.4
Assignment and Transfer Fees

On the date upon which an assignment takes effect pursuant to clause 21.5
(Assignments by Lenders) of the Common Terms Agreement or a transfer takes
effect pursuant to clause 21.6 (Transfers by Lenders) of the Common Terms
Agreements, the relevant assignee or Transferee shall pay to the Intercreditor
Agent for its own account a fee in accordance with clause 21.7 (Assignment and
Transfer Fees) of the Common Terms Agreement.

14.
PAYMENTS

14.1
Payments

14.1.1
All payments under this Agreement shall be made in accordance with clause 26
(Payment Mechanics) of the Common Terms Agreement.

14.1.2
Subject to clause 26 (Payment Mechanics) of the Common Terms Agreement, on each
date on which this Agreement requires an amount to be paid by the Company or a
Term Facility Lender, the Company or, as the case may be, such Term Facility
Lender shall make the same available to the Term Facility Agent for value on
such due date and at such time and in such funds and to such account with such
bank as the Term Facility Agent shall specify from time to time.

14.2
Partial Payments

14.2.1
If the Term Facility Agent receives a payment that is insufficient to discharge
all the amounts then due and payable by the Company to the Term Facility Lenders
under the Term Facility Finance Documents, the Term Facility Agent shall apply
that payment towards the obligations of the Company under the Term Facility
Finance Documents in the following order:

(a)
first, in or towards payment pro rata of all amounts paid by the Term Facility
Lenders under clause 23.15 (Indemnity to Intercreditor Agent) of the Common
Terms Agreement but which have not been reimbursed by the Company;

(b)
secondly, in or towards payment pro rata of all amounts paid by the Term
Facility Lenders under Clause 15.3 (Indemnity to Term Facility Agent) but which
have not been reimbursed by the Company;

(c)
thirdly, in or towards payment pro rata of all costs and expenses incurred by
the Term Facility Lenders which the Company is obliged to reimburse;

(d)
fourthly, in or towards payment pro rata of all accrued but unpaid fees and
commissions due to the Term Facility Lenders under the Term Facility Finance
Documents;

(e)
fifthly, in or towards payment pro rata of all accrued but unpaid interest
(including default interest) due to the Term Facility Lenders under the Term
Facility Finance Documents;

(f)
sixthly, in or towards payment pro rata of any principal due to the Term
Facility Lenders under the Term Facility Finance Documents but unpaid; and

(g)
seventhly, in or towards payment pro rata of any other sum due to the Term
Facility Lenders under the Term Facility Finance Documents but unpaid.

14.2.2
The Term Facility Agent shall, if so directed by the Majority Term Facility
Lenders, vary the order set out in sub-clause 14.2.1 above.

14.2.3
Sub-clause 14.2.1 above will override any appropriation made by the Company.


15.
DECISION MAKING AMONGST TERM FACILITY LENDERS

15.1
Decisions

Save as otherwise set out herein and subject to the Common Terms Agreement, the
required Senior Secured Creditors for the purpose of any decision within the
scope of clause 34.2 (Amendment and waiver of Facility Agreements) of the Common
Terms Agreement relating to this Agreement shall be the Term Facility Agent
acting on the instructions of the Majority Term Facility Lenders.
15.2
Failure to Give Instructions

If the Term Facility Agent gives notice to the Term Facility Lenders requesting
their specific instructions on any matter referred to in Clause 15.1 (Decisions)
and it specifies in such notice that the Term Facility Lenders are to give such
instructions by a certain date and time specified in such notice, any Term
Facility Lender which fails to respond by the date and time so specified shall
have its portion of the Term Facility Advances and its Available Commitment
disregarded for all purposes of determining whether instructions have been given
to the Term Facility Agent by the Majority Term Facility Lenders (and, for the
purposes of determining the Available Facility or the amount of all Term
Facility Advances outstanding, the Available Commitments and portion of Term
Facility Advances of such Term Facility Lender shall be deducted).
15.3
Indemnity to Term Facility Agent

15.3.1
Each Term Facility Lender shall, rateably in accordance with the proportion that
the US dollar equivalent of the sum of its Available Commitments and its
participations in any outstanding Term Facility Advances bear to the US dollar
equivalent of the aggregate of the Available Commitments and such participations
of all the Term Facility Lenders (or, if all such amounts have been reduced to
zero, such proportion determined immediately prior to such reduction) for the
time being, indemnify the Term Facility Agent, within fifteen days of demand,
against any cost, loss or liability incurred by the Term Facility Agent (other
than by reason of the negligence or wilful misconduct of the Term Facility
Agent) in acting as Term Facility Agent under any of the Senior Finance
Documents (unless the Term Facility Agent has been reimbursed by the Company
pursuant to a Senior Finance Document).

15.3.2
Provided that the Company is required to reimburse or indemnify the Term
Facility Agent for such cost, loss or liability in accordance with the terms of
the Senior Finance Documents, the Company shall, within fifteen days of demand
in writing by any Term Facility Lender, indemnify such Term Facility Lender in
relation to any payment actually made by such Term Facility Lender pursuant to
Clause 15.3.1 above.


16.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

17.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.


537319-5-9966-v1.0
9
10-40682238




--------------------------------------------------------------------------------






18.
JURISDICTION

18.1
Jurisdiction of English courts

18.1.1
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement or the consequences of its
nullity) (a "Dispute").

18.1.2
The parties hereto agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly they will not argue to the
contrary.

18.1.3
This Clause 18.1 is for the benefit of the Term Facility Finance Parties only.
As a result, no Term Facility Finance Party shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law and the Senior Finance Documents, the Term Facility
Finance Parties may take concurrent proceedings in any number of jurisdictions.

18.2
Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Company:
18.2.1
irrevocably appoints Law Debenture Corporate Services Limited as its agent for
service of process in relation to any proceedings before the English courts in
connection with this Agreement; and

18.2.2
agrees that failure by a process agent to notify the Company of the process will
not invalidate the proceedings concerned.



This Agreement has been entered into on the date stated at the beginning of this
Agreement.



SCHEDULE 1    
THE TERM FACILITY LENDERS


Term Facility Lender
Tranche A
Commitment (USD)
Tranche B
Commitment (HKD)
Bank of China Limited, Macau Branch
1,305,000,000
7,768,800,000
Total
1,305,000,000
7,768,800,000






SCHEDULE 2    
REPAYMENT SCHEDULE
Repayment Date
Percentage (%)
The 7th Quarterly Date falling after the Sixth Amendment Effective Date
2.875
The 8th Quarterly Date falling after the Sixth Amendment Effective Date
2.875
The 9th Quarterly Date falling after the Sixth Amendment Effective Date
2.875
The 10th Quarterly Date falling after the Sixth Amendment Effective Date
2.875
The 11th Quarterly Date falling after the Sixth Amendment Effective Date
4.50
The 12th Quarterly Date falling after the Sixth Amendment Effective Date
4.50
The 13th Quarterly Date falling after the Sixth Amendment Effective Date
4.50
The 14th Quarterly Date falling after the Sixth Amendment Effective Date or, if
earlier, the Final Repayment Date
75.00%







    


537319-5-9966-v1.0
10
10-40682238


